Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.

Claim Objections
Claims 1, 17 and 20 are objected to because of the following informalities:  
Regarding claim 1 in line 6, the “4.0” should be changed to “4” (or vice versa with “5”) for consistency.
It is noted that the same changes should be made to claims 17 and 20 as the numbers are recited in the same format.
Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-2, 5-9, and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in line 6 the limitation “about 4.0oC to 5oC” renders the claim indefinite since it is unclear if the term “about” is modifying only the “4.0oC”, or the entirety of the range. The term “about” is defined to be ±10% in the specification (paragraph 100). Therefore it is unclear if the limitation in question is reciting a range of “4.0±0.4 to 5”, or “4.0±0.4 to 5±0.5”.
In line 7, the term “about” renders the claim indefinite for the same reason.
The term “about” recited in claims 8, 11, 17 and 20 renders the respective claims indefinite for the same reason.

Allowable Subject Matter
Claims 1, 11 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Hansen et al. (WO 99/21429 A1), construed to be the closest prior art, teaches a method of producing a meat product (abstract) comprising immersing ungulate carcass, e.g. pig, cattle, sheep or lamb (page 5 lines 12-14; page 8 lines 8-10) in a salt water oC while maintaining the salt water solution at a temperature of -4 to -12oC (page 13 lines 24-25; page 14 lines 3-5), where chilling can occur without shell freezing and discoloration (page 19 line 20). 
However, the reference teaches away from amended claims 1, 17 and 20 as the reference requires the carcass to be wrapped in foil or barrier prior to chilling (page 4 lines 6-12), and wants to reduce water activity on the surface of the carcass prior to wrapping and chilling (page 5 lines 4-7). 
Additionally, Applicant’s arguments in the response filed 12/20/2021 are persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRYAN KIM/Examiner, Art Unit 1792